TEMPLE, J., concurring.
I concur in the judgment and in the opinion, except that I do not agree that, when a motion for a new trial is based on the ground of newly-discovered evidence, and every material fact in the affidavits is controverted by counter-affidavits, the discretion of the trial court may not be interfered with. The authorities cited do not sustain the proposition, and I think the proposition cannot be sustained on principle or upon a proper construction of the statute.
Section 657 of the Code of Civil Procedure provides that a new trial may (must) be granted “for any of the following causes materially affecting the substantial rights of such party.....4. Newly-discovered evidence, material for the party making the application, which he could not, with reasonable diligence, have discovered and produced at the trial.”
Now, if a showing is made which satisfies the statute, the party is entitled to a new trial in court according to the law regulating such trials. The court cannot, in lieu of such new trial, determine the issue of fact on affidavits and find that, though such evidence material under the rigid rules especially applied to these motions, and which, if true, would probably require a different judgment, can be produced, nevertheless the opposing party can refute the new testimony by other evidence, also new. This would be to retry the. issue on affidavits, and to deny the trial according to established procedure, such as the statutes provide the moving party who makes such a case shall have.
The newly-discovered evidence here should, I think, have been held not to be material in the sense required-in these motions,' *42but, if it was material, it consisted of proof of certain statements alleged to have been made by plaintiff.. Affidavits by three witnesses were submitted as to statements made by plaintiff. The counter-affidavit is simply and only that of plaintiff himself. I do not think it can be held to be a counter showing at all; but, waiving that, the issue of fact could not be properly determined by the court upon these affidavits. The authorities cited do not sustain the proposition. They are all of a piece, and in each, after giving sufficient reason for denying the motion, it is added: “Besides, every material fact was contradicted by counter-affidavits.” The decision is not based upon that fact, nor is there an intimation that any importance is attached to the counter showing.
On many points, no doubt, the affidavits of the moving party may properly be overcome by counter-affidavits. As to the use of due diligence, or that the evidence is newly discovered, or can be had, no doubt affidavits of the proposed witnesses might be •read to show that they would not testify as represented; in short, any pertinent matter may then be tried except the issue of fact to which the newly-discovered evidence is addressed. That issue cannot be then tried, although the court may examine the proposed testimony and compare it with the case already made upon the trial to determine its relevancy and importance, and if it determines that the evidence, if true, would most probably not change the result, the motion should be denied. In this case I think the court must have so determined, and upon that ground 1 concur in the conclusion.
Henshaw, J., concurred.